 Case 17-20316          Doc 206       Filed 04/30/19 Entered 04/30/19 15:31:23                   Desc Main
                                       Document     Page 1 of 9


                            UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MAINE

In re:                                                  )
                                                        )
KITTERY POINT PARTNERS, LLC                             )            Chapter 11
                                                        )            Case No. 17-20316
                                  Debtor.               )



              STATUS REPORT AND REQUEST FOR STATUS CONFERENCE

         NOW COMES Kittery Point Partners, LLC, debtor-in-possession (the “Debtor”), by and

through its attorneys, and hereby submits this status report to the Court regarding the status of

State Court proceedings between the Debtor and Bayview Loan Servicing, LLC (“Bayview”), and

an accompanying request for a status conference (this “Status Report”)1:

                                               Background

         1.      On June 22, 2017 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”).

         2.      The Debtor is a Delaware limited liability company formed to hold title to and

 manage certain real property located at 10 Lawrence Lane, Kittery, Maine (the “Real Property”).

 As a result of the filing, the Debtor is now a debtor-in-possession with authority to operate its

 business pursuant to Sections 1107 and 1108 of the Code.

         3.      On October 17, 2017, Bayview Loan Servicing, LLC (“Bayview”) filed its Secured

 Proof of Claim in this case, in the amount of $991,660.40, including principal, interest and costs

 of collection. The claim was alleged to be secured by a mortgage on the above described Real

 Property of the Debtor.


1
  The Debtor has no objection to the Status Report submitted by Bayview, as to which counsel for Bayview provided
the courtesy of a preview. The Debtor submits its own Status Report because it believes that elaboration on the
proceedings before the Maine Superior Court will be of assistance to this Court and will form the basis for the
within request for status conference.
Case 17-20316        Doc 206     Filed 04/30/19 Entered 04/30/19 15:31:23            Desc Main
                                  Document     Page 2 of 9


      4.      On May 4, 2018, the Debtor filed its objection to the Bayview Secured Proof of

Claim, in its entirety [D.E. 111].

      5.      To date, no order has been entered by the Court, either allowing or disallowing the

Bayview Secured Proof of Claim, in whole or in part.

      6.      On September 6, 2018, the Debtor filed its Second Amended Plan of

Reorganization (Revised) [D.E. 154] (the “Plan”); together with a revised Second Amended

Disclosure Statement [D.E. 155].

      7.      By its Order dated September 10, 2018 [D.E.158], this Court approved the Debtor’s

Second Amended Disclosure Statement [D.E.155], authorized the solicitation of acceptances and

rejections of the Plan [D.E. 154] and set October 26, 2018, as the date for a preliminary hearing

on confirmation of the Debtor’s Plan.

      8.      Pursuant to the Order referred to above, the Debtor solicited acceptances and

rejections of its Plan, and received acceptances from all impaired classes, except for the claims

held by Bayview, in Class 2 under the Plan.

      9.      On November 2, 2018 [D.E.192], and without entry of any order confirming or

denying confirmation of the Debtor’s Plan, this Court entered its order suspending all proceedings

in this case pursuant to 11 U.S.C. §305(a)(1) (the “Suspension Order”).

      10.     In the Suspension Order, the Court stated:

      “Entry of a final judgment by the Maine Superior Court as to all claims raised in
      the State Court Action would assist this Court in the administration of this chapter
      11 case. After the entry of a final judgment, this Court will look to Maine law to
      determine the preclusive effect of that judgment, see McGarry v. Chew (In re
      Chew), 496 F.3d 11, 17 n.10 (1st Cir. 2007), adjudicate the amount of Bayview’s
      claim against the debtor, if any, as of the date of the debtor’s chapter 11 petition,
      and decide whether the debtor’s proposed treatment of that claim in a chapter 11
      plan satisfies the requirements of 11 U.S.C. § 1129. In the interests of efficiency

                                                2
 Case 17-20316           Doc 206        Filed 04/30/19 Entered 04/30/19 15:31:23                       Desc Main
                                         Document     Page 3 of 9


        and judicial economy, the entry of a final judgment by the Maine Superior Court
        should precede each of these determinations” 2.

                          Status Report Regarding State Court Proceedings

        On January 16, 2019, the Maine Superior Court entered its final order in the State Court

Action (the “Final State Court Order”). See Exhibit A. Following entry of the Final State Court

Order, the Debtor filed a Motion to Alter Or Amend Judgment Or, In The Alternative, For

Amended Or Additional Orders Pursuant To Rules 52(B) And 59(E) Of The Maine Rules Of

Civil Procedure. See Exhibit B. In that Motion, the Debtor requested the following:

                “In order to create a complete record of the orders entered in this case for
        the purpose of an appeal, and otherwise to permit KPP to preserve its rights under
        the circumstances, both in the State Courts and in the Bankruptcy Court, KPP
        requests that this Court make explicit its rejection of KPP’s requests regarding
        findings of fact and conclusions of law concerning the amounts actually due and
        owing under the Note and Mortgage. As such, KPP hereby requests that the
        Court amend the January 16, 2019 Order by adding thereto the following new
        ordering paragraph no. 7, as follows:

                         7. The Court hereby determines that adjudication of the amounts,
                 if any advanced under, and the amounts, if any, due and owing by KPP
                 under the promissory note and mortgage which are the subject of this
                 action is not necessary for entry of final judgment, and the Court hereby
                 denies KPP’s request that it stay these proceedings pending a
                 determination of the same by the Bankruptcy Court, or that it proceed with
                 an evidentiary hearing with respect to the same”.



        2
          In the Suspension Order, this Court also made reference to McGarry v. Chew (In re Chew), 496 F.3d 11,
17 n.10 (1st Cir. 2007), citing the following language from that decision:

        In evaluating the claim preclusive effect of a prior state proceeding, federal courts are required to give full
        faith and credit to state judicial proceedings, pursuant to 28 U.S.C. § 1738. In Migra v. Warren City Sch.
        Dist., 465 U.S. 75, 81, 104 S.Ct. 892, 79 L.Ed.2d 56 (1984), the Supreme Court interpreted this principle to
        require federal courts to give state court judgments the same preclusive effect they would receive in that
        state. Accordingly, Massachusetts law governs the claim preclusive effect of the prior state court
        proceedings.

       Based on this proposition, this Court must look to the doctrine of res judicata as articulated by the Maine
Supreme Court.

                                                          3
 Case 17-20316       Doc 206      Filed 04/30/19 Entered 04/30/19 15:31:23            Desc Main
                                   Document     Page 4 of 9


The Superior Court ultimately denied the Debtor’s Motion to Alter or Amend Judgment, stating:

              “The court’s grant of partial summary judgment in favor of Bayview was
       based on the conclusion that KPP’s action was barred by the 2009 release, which
       was ‘valid and extinguished plaintiffs cause of action’”.

       …..

               Given the conclusion that the 2009 release bars KPP’s action against
       Bayview, it is self-evident from the 2016 Order and the 2019 Order that there is
       neither a need nor basis for the court to adjudicate “the amount actually due and
       owing under the $600,000 promissory note and mortgage at issue in this case…”

       Exhibit C (the “March 13 Order”).

The Debtor has appealed the Superior Court’s final orders.

                         Analysis and Implications for This Chapter 11 Case

       In sum, the Superior Court has finally held that the Debtor’s claims against Bayview are

barred by the release clause of the 2009 Delinquency Reparyment Agreement (“DRA”) between

the Debtor and Bayview. See Exhibit C, ¶ 14. While the Debtor disputes the Superior Court’s

ultimate holding regarding the viability of its declaratory judgment action against Bayview, it is

clear is that the Superior Court’s ruling was narrow. Beyond finding that the release clause

barred the Debtor’s claims against Bayview, the Superior Court declined to make any other

findings of fact or law, including a determination of any amounts due and owing under the note

and mortgage at any point in time. Put another way, given the Superior Court’s determination

that the note and mortgage were valid, thereby warranting dismissal of the Debtor’s declaratory

judgment action, and further, given that Bayview had sought no enforcement of the note and

mortgage in the declaratory judgment action, i.e. no order that the Debtor pay any amount, the

Superior Court determined that it was not necessary to adjudicate the amount due and owing

thereunder.

                                                 4
 Case 17-20316        Doc 206     Filed 04/30/19 Entered 04/30/19 15:31:23             Desc Main
                                   Document     Page 5 of 9


       In light of the Superior Court’s ruling, the Debtor believes that this Court may now

adjudicate the essential matters necessary to bring this case to a conclusioin, without any bar or

preclusion under applicable state law doctrines of res judicata.

                           Analysis of the Res Judicata Doctrine and
                                   Applicabilty to this Case

       Res Judicata is an umbrella term used to refer to two distinct legal concepts: claim

preclusion and issue preclausion. Claim preclusion is an affirmative defense employed against

plaintiffs reasserting identical claims in subsequent litigation, or claims that might have been

brought in prior litigation, while issue preclusion applies to maintain consistent factual and legal

determinations actually made in prior proceedings. The Maine Law Court has defined these

concepts the following way:

               “The doctrine of res judicata is a court-made collection of rules designed
       to ensure that the same matter will not be litigated more than once. The doctrine
       has developed two separate components, issue preclusion and claim preclusion.
       Issue preclusion, also referred to as collateral estoppel, prevents the relitigation of
       factual issues already decided if the identical issue was determined by a prior final
       judgment, and ... the party estopped had a fair opportunity and incentive to litigate
       the issue in a prior proceeding. Claim preclusion bars relitigation if: (1) the same
       parties or their privies are involved in both actions; (2) a valid final judgment was
       entered in the prior action; and (3) the matters presented for decision in the second
       action were, or might have been litigated in the first action. 834 A2d 139-140.

Macomber vs. McQuinn-Tweedie, et. al., 834 A2d 131 ( Me. 2003).

       The Superior Court’s March 13, 2009 Order, although denying the Debtor’s Motion to

Alter or Amend the final judgment in the State Court case, nevertheless clarified the meaning of

such final judgment. In essence, the Superior Court held that the Debtor’s State Court cause of

action against Bayview, for a declaratory judgment invalidating the $600,000 promissory note

and mortgage, would be dismissed because it was barred by the “2009 release”. Further, the

Superior Court determined that for the purpose of the Debtor’s declaratory judgment action,
                                                  5
 Case 17-20316        Doc 206      Filed 04/30/19 Entered 04/30/19 15:31:23              Desc Main
                                    Document     Page 6 of 9


there was “neither a need nor basis for the Court to adjudicate the amount actually due under the

$600,000 promissory note and mortgage at issue in this case”. The Superior Court, in

unequivocal terms, declined to determine any amount that might be due and owing under the

Bayview note and mortgage, which it found to be valid and enforceable, because it believed it to

be unnecessary to do so.

        With the March 13 Order, the Superior Court record is now sufficient to permit this Court

to apply the res judicata doctrine to pending issues in this case, so that the case can be finally

administered and resolved without any bar. Based on the foregoing disclaimer by the Superior

Court of any determination of the amount due and owing under the Bayview note and mortgage,

the “issue preclusion” branch of the res judicata doctrine cannot apply with respect to the

Debtor’s present objection to Bayview’s Proof of Claim. This is because, by the Superior

Court’s own statement, there has been no prior adjudication of the issue at stake in such

Objection, the dollar amount of that claim. It remains entirely appropriate for this Court to now

determine the amount, if any, that the Debtor owes to Bayview under the note and mortgage,

such amount having never been previously adjudicated.

        By the same token, the “claim preclusion” branch of the res judicata doctrine is also

inapplicable. In objecting to the Bayview Secured Proof of Claim, the Debtor is not the claimant

or the “plaintiff”. It is the respondent, or defendant. In the language of Macomber vs. McQuinn-

Tweedie, et. al., the critical element of “privity” as between the plaintiff in the prior action and

the plaintiff in the current action is entirely absent. Indeed, the plaintiffs in the two actions are

adverse to one another. There is simply nothing about the “claim preclusion” doctrine that bars a

party from responding to, or otherwise defending a claim brought by another party.


                                                   6
 Case 17-20316        Doc 206      Filed 04/30/19 Entered 04/30/19 15:31:23              Desc Main
                                    Document     Page 7 of 9


       Similarly, with respect to confirmation of the Plan, this could not possibly be the subject

of claim (or issue) preclusion because Plan confirmation was never before the Superior Court,

nor could it have been. There is no doctrine arising from state law “claim preclusion” principles

that could preclude this Court from deciding, for the first time, all issues that are relevant to a

dinstinctly unique, federal bankrtupcy cause of action: Chapter 11 plan confirmation.

                                  Request for Status Conference

       Based on the foregoing, the Debtor believes that this Chapter 11 case can and should

proceed to its long awaited conclusion, and requests that the Court set a status conference to

establish a single hearing date and related procedures to wrap this case up. The matters

remaining to be determined are the following:

                  Terminating the stay of proceedings under Section 305 of the Bankruptcy
                   Code;

                  Adjudicating the Bayview Secured Proof of Claim and the Debtor’s Objection
                   thereto based upon the sole Debtor defense that no money is due and owing
                   the Bayview, even assuming the validity of its note and mortgage; and

                  Confirming the Debtor’s Second Amended Plan of Reorganization


                                             Conclusion

       The remaining business before the Court can be accomplished expeditiously, bringing

nine years of expensive litigation to a conclusion. All classes of creditors, other than Bayview,

have accepted the Debtor’s plan. It easily complies with all of the requirements of Section 1129.

The only matters that that remain are (i) the determination of the amount, if any, remaining due

and owing to Bayview under its note and mortgage; and (ii) to the extent that any such amount

represents advances in cash, the amount thereof; and (iii) to the extent that the balance of any


                                                   7
 Case 17-20316        Doc 206     Filed 04/30/19 Entered 04/30/19 15:31:23               Desc Main
                                   Document     Page 8 of 9


allowed amount represents a non-cash liability of the Debtor, the terms for repayment. These

determinations will take a minimal amount of time.

       WHEREFORE, for all of the foregoing reasons, the Debtor requests that this Court grant

this request and set a telephonic status conference for the purposes set forth herein.


DATED: April 30, 2018                         /s/ George J. Marcus
                                              George J. Marcus, Esq.
                                              Katherine M. Krakowka, Esq.

                                              MARCUS | CLEGG
                                              Attorneys for Debtor
                                              16 Middle St., Suite 501
                                              Portland, ME 04101
                                              (207) 828-8000
                                              bankruptcy@marcusclegg.com




                                                  8
 Case 17-20316       Doc 206     Filed 04/30/19 Entered 04/30/19 15:31:23            Desc Main
                                  Document     Page 9 of 9


                              CERTIFICATE OF SERVICE

         I, Karen A. Stone, hereby certify that I am over eighteen years old and caused a true and
correct copy of the foregoing document to be served electronically on the parties receiving service
in this case through the Court’s CM/ECF electronic filing system on April 30, 2019.


                                             /s/ Karen A. Stone
                                             Karen A. Stone
                                             Paralegal




                                                9
